DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, originally filed 1/5/2021, are pending and are currently under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song KR Pub. No. 2010/0138335.
Song teaches:
In Reference to Claim 1
A nock (nock 110 for arrow 100, Fig. 1-12) for use with: 

1) a longitudinal axis (arrow 100/10 has a main long axis along its center, Fig. 1); and 
2) a first fletching vane (plurality of evenly spaced fletching vanes 103, Fig. 1); and; 
an associated crossbow (200, Fig. 7) having: 
1) a bowstring designed to fire the associated arrow (unlabeleld bowstring of 200, Fig. 7); and 
2) a barrel having a barrel slot designed to receive the first fletching vane of the associated arrow in an aligned position (crossbow 200 has a main barrel having a slot 210 capable of receiving the arrow and an aligned fletching therein, Fig. 7); 
the nock comprising: 
1) a connection surface designed to connect the nock to the associated arrow (nock 131/141/151 has a connection surface 132/142 to be inserted into arrow shaft 101); and 
2) first and second distinct string guide impressions each designed to receive the bowstring to fire the associated arrow from the associated bow (top portion 121/131/141/151 with a top surface has pairs of guide sets having bowstring receiving impressions 142a/b/c or 152a-f); and 
wherein: when the nock is connected to and aligned with the associated arrow but the first fletching vane is juxtaposed to but misaligned with respect to the barrel slot, the first and second string guide impressions are designed, when receiving the associated bowstring, to rotate the associated arrow about its longitudinal axis with respect to the associated crossbow barrel to position the first fletching vane within the barrel slot in the aligned position (the bowstring is forced into one of the impressions into the dotted line arrangements by the angled walls and the arrow is at least minimally capable of being rotated about the longitudinal axis when a force is applied between the bowstring and the nock surfaces where the bowstring is misaligned with the impression center and positioned with at least about half or more of its width in a gap formed between adjacent 
In Reference to Claim 2
The nock of claim 1 wherein: the associated arrow has a second fletching vane, distinct from the first fletching vane; the barrel of the associated crossbow is designed to receive the second fletching vane of the associated arrow in an aligned position; the nock comprises third and fourth distinct string guide impressions, also distinct from the first and second string guide impressions, each designed to receive the bowstring to fire the associated arrow from the associated bow (third and fourth impressions of 6 different impressions receive a bowstring in a second orientation aligned with a second fletching of 103, of Fig. 12); and wherein: when the nock is connected to and aligned with the associated arrow but the second fletching vane is juxtaposed to but misaligned with respect to the barrel slot, the third and fourth string guide impressions are designed, when receiving the associated bowstring, to rotate the associated arrow about its longitudinal axis with respect to the associated crossbow barrel to position the second fletching vane within the barrel slot in the aligned position (the bowstring is inserted and forced into one pair of the impressions into the dotted line arrangements by the angled walls wherein the arrow may be at least minimally rotated about the longitudinal axis when a force is applied between the bowstring and the nock surfaces where the bowstring is positioned with about half or more of its width in a gap formed between adjacent guide impression walls, Fig. 5-12).  
In Reference to Claim 3
The nock of claim 2 wherein: the associated arrow has a third fletching vane, distinct from the first and second fletching vanes; the barrel of the associated crossbow is designed to receive the third fletching vane of the associated arrow in an aligned position; the nock comprises fifth and sixth distinct string guide impressions, also distinct from the first, second, third and fourth string guide impressions, each designed to receive the bowstring to fire the associated arrow from the associated bow (fifth and sixth impressions of the 6 different impressions receive a bowstring in a third available orientation aligned with a third fletching of 103, of Fig. 12); and wherein: when the nock is connected to and aligned with the associated arrow but the third fletching vane is juxtaposed to but misaligned with respect to the barrel slot, the fourth and fifth string guide impressions are designed, when receiving the associated bowstring, to rotate the associated arrow about its longitudinal axis with respect to the associated crossbow barrel to position the third fletching vane within the barrel slot in the aligned position (the bowstring is inserted and forced into one pair of the impressions into the dotted line arrangements by the angled walls wherein the arrow may be at least minimally rotated about the longitudinal axis when a force is applied between the bowstring and the nock surfaces where the bowstring is positioned with about half or more of its width in a gap formed between adjacent guide impression walls, Fig. 5-12).  
In Reference to Claim 4
The nock of claim 1 wherein: each of the first and second string guide impressions includes a first curvilinear surface; and when the nock is connected to and aligned with the associated arrow but the first fletching vane is juxtaposed to but misaligned with respect to the barrel slot, the first curvilinear surface of the first string guide impression and the first curvilinear surface of the second string guide impression are designed, when receiving the associated bowstring, to rotate the associated arrow about its longitudinal axis with respect to the associated crossbow barrel to position the first fletching vane within the barrel slot in the aligned position (Fig. 2 shows each guide impression side wall to floor transition being curvilinear (which may include the sidewall and floor depending where exactly each is defined) to match the bowstring shape with sloped walls and multiple guides of Fig. 10-12, where the bottom curved shape centers/rotates the bowstring properly within the respective pair of impressions between the two side walls).  
In Reference to Claim 5
The nock of claim 4 wherein: each of the first and second string guide impressions includes first and second circumferentially spaced walls separated by a floor; the floor of the first string guide impression comprises the first curvilinear surface of the first string guide impression; and the floor of the second string guide impression comprises the first curvilinear surface of the second string guide impression (Fig. 2 shows each guide impression side wall to floor transition being curvilinear (which may include the sidewall and floor depending where exactly each is defined) to match the bowstring shape with sloped walls and multiple guides of Fig. 10-12, where the bottom curved shape centers/rotates the bowstring properly within the respective pair of impressions on the floor surface between the two side walls).  
In Reference to Claim 6
The nock of claim 4 wherein: each of the first and second string guide impressions includes first and second circumferentially spaced walls separated by a floor; the first wall of the first string guide impression comprises the first curvilinear surface of the first string guide impression; and the first wall of the second string guide impression comprises the first curvilinear surface of the second string guide impression (Fig. 2 shows each guide impression side wall to floor transition being curvilinear (which may include both the sidewall and floor depending where exactly each is defined) to match the bowstring shape with sloped walls and multiple guides of Fig. 10-12, where the bottom curved shape centers/rotates the bowstring properly within the respective pair of impressions between the two side walls).  
In Reference to Claim 7
The nock of claim 6 wherein: the second wall of the first string guide impression comprises a second curvilinear surface of the first string guide impression; and the second walls of the second string guide impression comprises a second curvilinear surface of the second string guide impression (Fig. 2 shows each guide impression side wall to floor transition being curvilinear (which may include the sidewall and floor depending where exactly each is defined) to match the bowstring shape with sloped walls and multiple guides of Fig. 10-12, where the bottom curved shape centers/rotates the bowstring properly within the respective pair of impressions between the two side walls).  
In Reference to Claim 10
The nock of claim 1 wherein: the first and second distinct string guide impressions are positioned on opposite ends of a bisecting line (each guide includes two matching opposing sides with a bisecting line through central aperture 155).  
In Reference to Claim 11
A nock (nock 110 for arrow 100, Fig. 1-12) for use with: 
an associated arrow (nock 110 is used on arrow 100 having a main longitudinal axis to be fired by a bow with bowstring 200, Fig. 8) having; 
1) a longitudinal axis (arrow 100/10 has a main long axis along its center, Fig. 1); and 
2) a first fletching vane (plurality of evenly spaced fletching vanes 103, Fig. 1); and; 
an associated crossbow (200, Fig. 7) having: 
1) a bowstring designed to fire the associated arrow (unlabeleld bowstring of 200, Fig. 7); and 
2) a barrel having a barrel slot designed to receive the first fletching vane of the associated arrow in an aligned position (crossbow 200 has a main barrel having a slot 210 capable of receiving the arrow and an aligned fletching therein, Fig. 7); 
the nock comprising: 
1) a connection surface designed to connect the nock to the associated arrow (nock 131/141/151 has a connection surface 132/142 to be inserted into arrow shaft 101); and 
2) first and second distinct string guide impressions each designed to receive the bowstring to fire the associated arrow from the associated bow (top portion 121/131/141/151 with a top surface has pairs of guide sets having bowstring receiving impressions 142a/b/c or 152a-f); and 
wherein: when the nock is connected to and aligned with the associated arrow but the first fletching vane is juxtaposed to but misaligned with respect to the barrel slot, the first and second string guide impressions are designed, when receiving the associated bowstring, to rotate the associated arrow about its longitudinal axis with respect to the associated crossbow barrel to prevent the first fletching vane from remaining in the misaligned position with respect to the barrel slot (the bowstring is forced into one of the impressions into the dotted line arrangements by the angled walls and the arrow is at least minimally capable of being rotated about the longitudinal axis when a force is applied between the bowstring and the nock surfaces where the bowstring is misaligned with the impression center and positioned with at least about half or more of its width in a gap formed between adjacent guide impression walls to therefore align a misaligned fletching therebetween, Fig. 5-12).  
In Reference to Claim 12
The nock of claim 11 wherein: the associated arrow has a second fletching vane, distinct from the first fletching vane; the barrel of the associated crossbow is designed to receive the second fletching vane of the associated arrow in an aligned position; the nock comprises third and fourth distinct string guide impressions, also distinct from the first and second string guide impressions, each designed to receive the bowstring to fire the associated arrow from the associated bow (third and fourth impressions of 6 different impressions receive a bowstring in a second orientation aligned with a second fletching of 103, of Fig. 12); and wherein: when the nock is connected to and aligned with the associated arrow but the second fletching vane is juxtaposed to but misaligned with respect to the barrel slot, the third and fourth string guide impressions are designed, when receiving the associated bowstring, to rotate the associated arrow about its longitudinal axis with respect to the associated crossbow barrel to prevent the second fletching vane from remaining in the misaligned position with respect to the barrel slot (the bowstring is inserted and forced into one pair of the impressions into the dotted line arrangements by the angled walls wherein the arrow may be at least minimally rotated about the longitudinal axis when a force is applied between the bowstring and the nock surfaces where the bowstring is positioned with about half or more of its width in a gap formed between adjacent guide impression walls, Fig. 5-12).
In Reference to Claim 13
The nock of claim 12 wherein: the associated arrow has a third fletching vane, distinct from the first and second fletching vanes; the barrel of the associated crossbow is designed to receive the third fletching vane of the associated arrow in an aligned position; the nock comprises fifth and sixth distinct string guide impressions, also distinct from the first, second, third and fourth string guide impressions, each designed to receive the bowstring to fire the associated arrow from the associated bow (fifth and sixth impressions of the 6 different impressions receive a bowstring in a third available orientation aligned with a third fletching of 103, of Fig. 12); and wherein: when the nock is connected to and aligned with the associated arrow but the third fletching vane is juxtaposed to but misaligned with respect to the barrel slot, the fourth and fifth string guide impressions are designed, when receiving the associated bowstring, to rotate the associated arrow about its longitudinal axis with respect to the associated crossbow barrel to prevent the third fletching vane from remaining in the misaligned position with respect to the barrel slot (the bowstring is inserted and forced into one pair of the impressions into the dotted line arrangements by the angled walls wherein the arrow may be at least minimally rotated about the longitudinal axis when a force is applied between the bowstring and the nock surfaces where the bowstring is positioned with about half or more of its width in a gap formed between adjacent guide impression walls, Fig. 5-12).  
In Reference to Claim 14
The nock of claim 11 wherein: each of the first and second string guide impressions includes a first curvilinear surface; and when the nock is connected to and aligned with the associated arrow but the first fletching vane is juxtaposed to but misaligned with respect to the barrel slot, the first curvilinear surface of the first string guide impression and the first curvilinear surface of the second string guide impression are designed, when receiving the associated bowstring, to rotate the associated arrow about its longitudinal axis with respect to the associated crossbow barrel to prevent the first fletching vane from remaining in the misaligned position with respect to the barrel slot (Fig. 2 shows each guide impression side wall to floor transition being curvilinear (which may include the sidewall and floor depending where exactly each is defined) to match the bowstring shape with sloped walls and multiple guides of Fig. 10-12, where the bottom curved shape centers/rotates the bowstring properly within the respective pair of impressions between the two side walls).  
In Reference to Claim 15
The nock of claim 14 wherein: each of the first and second string guide impressions includes first and second circumferentially spaced walls separated by a floor; the floor of the first string guide impression comprises the first curvilinear surface of the first string guide impression; and the floor of the second string guide impression comprises the first curvilinear surface of the second string guide impression (Fig. 2 shows each guide impression side wall to floor transition being curvilinear (which may include the sidewall and floor depending where exactly each is defined) to match the bowstring shape with sloped walls and multiple guides of Fig. 10-12, where the bottom curved shape centers/rotates the bowstring properly within the respective pair of impressions on the floor surface between the two side walls).  
In Reference to Claim 16
The nock of claim 14 wherein: each of the first and second string guide impressions includes first and second circumferentially spaced walls separated by a floor; the first wall of the first string guide impression comprises the first curvilinear surface of the first string guide impression; and the first wall of the second string guide impression comprises the first curvilinear surface of the second string guide impression (Fig. 2 shows each guide impression side wall to floor transition being curvilinear (which may include both the sidewall and floor depending where exactly each is defined) to match the bowstring shape with sloped walls and multiple guides of Fig. 10-12, where the bottom curved shape centers/rotates the bowstring properly within the respective pair of impressions between the two side walls).
In Reference to Claim 17
The nock of claim 16 wherein: the second wall of the first string guide impression comprises a second curvilinear surface of the first string guide impression; and the second walls of the second string guide impression comprises a second curvilinear surface of the second string guide impression (Fig. 2 shows each guide impression side wall to floor transition being curvilinear (which may include the sidewall and floor depending where exactly each is defined) to match the bowstring shape with sloped walls and multiple guides of Fig. 10-12, where the bottom curved shape centers/rotates the bowstring properly within the respective pair of impressions between the two side walls).  
In Reference to Claim 20
The nock of claim 11 wherein: the first and second distinct string guide impressions are positioned on opposite ends of a bisecting line (each guide includes two matching opposing sides with a bisecting line through central aperture 155).  
Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of the at least one pair of distinct string guide impressions each having the floor, peak, and spaced side walls, each side wall forming an entirely curvilinear shaped wall or the axial peaks having a convex curvilinear shape in the axial direction is not anticipated by or found obvious by the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Brief Discussion of Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Hyde (8,845,464) teaches a similar nock surface having multiple guide impressions having shaped sidewalls and floors to receive a bowstring therein and Buhler (5,465,979) teaches a nock having an axial convex curved peak at the top of each curvilinear sidewall and a curvilinear floor forming a single guide impression to receive a bowstring that would allow for some rotation of the arrow for proper alignment when a slightly offset bowstring is inserted into the nock.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711